Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This application is in condition for allowance except for the following formal matters: 
Claim 36 recite “maximin” and it appears to be typographical errors.  Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Uchino et al. (US 20160050682) discloses Fig. 4, a new radio bearer establishment trigger (or a change of FPI for an existing radio bearer) in Step S1000 and Fig. 5, the priority control unit 13 performs priority control over data flows received from the core network device, based on DFPs associated with FPIs #X to #Z assigned to the data flows.
Hwang et al. (US 20180124633) discloses Fig. 10, UE transmits an NAS message requesting bearer resource allocation to the MME in operation 1008, and [0137] a new dedicated EPS bearer together with associated QoS parameters.
However, neither Uchino nor Hwang teaches the claim limitation “on condition that the second data flow associated with the second QoS flow indicator corresponds to the established data radio bearer: generate a second data unit including a second QoS flow indicator, and concatenate the first and second data units, as at least a portion of a transport block”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.